Citation Nr: 0205416	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUES

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) for malnutrition.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of treatment (claimed as epidural injections) for 
decubitus ulcers.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that denied benefits 
under 38 U.S.C.A. § 1151 for malnutrition and residuals of 
treatment for decubitus ulcers.  That RO rating decision also 
granted benefits under 38 U.S.C.A. § 1151 for decubitus 
ulcers and denied benefits under 38 U.S.C.A. § 1151 for 
above-the- knee amputations of both lower extremities.  A 
June 1998 RO rating decision granted benefits under 
38 U.S.C.A. § 1151 for bilateral above-the- knee amputations 
and granted special monthly compensation under 38 U.S.C.A. 
§ 1114(m) (West 1991) based on anatomical loss of both lower 
extremities above-the-knee.  In April 1999 and June 2000, the 
Board remanded the case to the RO for additional development.



FINDINGS OF FACT

1.  The veteran underwent medical treatment, including 
surgeries and other procedures, for various conditions at VA 
medical facilities from January 1995 to March 1996.

2.  As a result of his VA medical treatment from January 1995 
to March 1996 the veteran developed acute malnutrition and 
decubitus ulcers.

3.  As a result of his VA medical treatment from January 1995 
to March 1996 the veteran did not develop chronic 
malnutrition or chronic residuals of acute malnutrition.

4.  As a result of his VA medical treatment from January 1995 
to March 1996 for decubitus ulcers the veteran did not 
develop additional disability that has not been granted 
benefits under 38 U.S.C.A. § 1151.



CONCLUSIONS OF LAW

1.  The veteran does not have chronic malnutrition or chronic 
residuals of acute malnutrition that resulted from VA medical 
treatment from January 1995 to March 1996.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).

2.  The veteran does not have additional chronic residuals 
that resulted from VA medical treatment for decubitus ulcers 
from January 1995 to March 1996.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1965 to October 
1971.

Statements from the veteran and his sister have been 
received.  Those statements are to the effect that the 
veteran has malnutrition as the result of his VA medical 
treatment in 1995 and 1996 as well as chronic residuals of VA 
medical treatment (claimed as epidural injections) for 
decubitus ulcers at that time.

The record reveals that the veteran sustained 2 gunshot 
wounds to his back in August 1979 while socializing in a 
lounge.  He received 6 abdominal surgeries, including 
jejunostomy, during periods of private hospitalizations from 
August 1979 to January 1980.  A private medical report shows 
that the veteran underwent closure of feeding jejunostomy in 
April 1980.  The private medical reports reveal a history of 
pulmonary pneumonia and that the disabilities resulting from 
the 2 gunshot wounds to the back include T8 paraplegia and 
neurogenic bladder and bowel.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1995 to 2001.  The more 
salient medical reports related to the claims being 
considered in this decision are discussed below.

A VA report shows that the veteran was seen on January 18, 
1995.  He complained of swelling of the testicles.  He was 
recommended for a genitourinary consultation.

VA documents show that the veteran was hospitalized from 
January 19 to February 25, 1995, at a medical facility in New 
Orleans, Louisiana.  He presented with history of scrotal 
abscess with 1 and 1/2 days history of nausea, fever, and 
increased size of scrotum.  He also had cloudy urine.  The 
admission diagnosis was urosepsis, rule out epididymitis 
and/or scrotal abscess.  He was started on Floxin.  On 
hospital day 5 he underwent irrigation and debridement of his 
scrotal abscess.  Postoperatively, he was started on Zosyn, 
gentamicin, and Flagyl.  Cultures came back positive for 
enterococcus and 2 types of bacteroides.  He was returned to 
the operation room 3 days later to undergo a second 
irrigation and debridement of his Fournier's gangrene.  A 
suprapubic tube was placed at that time for bladder 
evaluation.  After the surgery, his wounds were treated with 
wet-to-dry dressing changes twice a day.  The wounds 
improved.  He developed several decubiti over the right hip 
area.  

A summary of the veteran's VA hospitalization from February 
26 to March 9, 1995, at the above medical facility in New 
Orleans, Louisiana, reveals that he presented at the 
emergency room on February 26 with history of nausea and 
vomiting.  It was noted that he had recently been discharged 
after a lengthy stay for treatment of Fournier's gangrene 
that included bilateral orchiectomy and extensive abdominal 
wall debridement secondary to the gangrene.  Bilious vomiting 
was noted in the emergency room.  He reported a decreased 
appetite.  He obtained IV re-hydration and was given enemas 
to clean out his system.  Those procedures produced positive 
results and on the second day of admission he was given a 
clear liquid diet, and it was advanced as tolerated to 
regular the next day.  The urology service was consulted for 
recommendations concerning the suprapubic catheter and 
urethral fistula.  They recommended that the veteran continue 
the suprapubic catheter, and advised that they would follow 
up in 2 months in the clinic, and, at that time, may make 
assessment of the healing of the urethral defect, and make 
recommendations about its repair if needed at that time.  The 
veteran continued to tolerate his diet well, and remained 
afebrile.  The diagnosis was status post partial bowel 
obstruction. 

A VA hospital summary shows that the veteran was hospitalized 
from March 15, 1995, to March 14, 1996, at the medical center 
in Houston, Texas.  He was admitted for spinal cord 
management and skin care evaluation and management.  It was 
noted that he had recently received treatment for testicular 
and genitourinary abscesses that advance to Fournier's 
gangrene that required an extensive debridement and 
orchiectomy while hospitalized, and that he developed 
multiple areas of skin breakdown.  During this 
hospitalization the veteran underwent various operations and 
procedures.  

With regard to the veteran's gastrointestinal system, a 
history of extensive surgeries secondary to his original 
gunshot wound was noted on the hospital summary discussed in 
the prior paragraph.  It was noted that he had a history of 
chronic gastroparesis, nausea, and vomiting.  He was placed 
on Reglan and cisapride to stimulate gastrointestinal 
motility.  He was also treated with Megace secondary to his 
nausea and vomiting.  The medications helped, and at the time 
of discharge in March 1996 he was tolerating a regular diet 
with minimal side effects.  During the above hospitalization, 
he was noted to be severely malnourished with an initial 
albumin of 1.5.  He was initially placed on Dobbhoff tube 
feedings, but subsequently had a PEG tube placed secondary to 
severe malnutrition and his poor post operative intake.  
Since the veteran's hospital course was complicated by 
numerous surgeries and extensive skin breakdown and wound 
infections, it was difficult to maintain an albumin above 
2.5.  At the time of discharge, the most recent albumin was 
equal to 1.8.  He would continue to require PEG tube feedings 
until his nutritional status improved, and he was able to 
maintain adequate protein stores.  Regarding his bowel 
program the veteran was currently managed with a glycerin 
suppository and digital stimulation.

With regard to the veteran's genitourinary system during VA 
hospitalization from March 1995 to March 1996, he had a 
suprapubic tube at the time of admission that was leaking 
extensively.  He was also found to have a urethral fistula.  
Therefore, he required an indwelling Foley catheter.  He was 
evaluated by urology and subsequently underwent an ileal 
conduit urinary diversion on May 15, 1995.  Postoperatively, 
he developed a leak in his ileal loop that caused yeast 
peritonitis.  Despite treatment of his peritonitis, he 
continued to spike fevers.  A repeat CT (computed tomography) 
scan revealed a fluid collection that was found to be a 
urinoma that was drained under CT guidance. His course was 
further complicated by bilateral hydronephrosis, requiring 
bilateral percutaneous nephrostomy tubes.  He developed a 
stricture of the left ureter that required left percutaneous 
nephrostomy tube placement, and a left ureteral stent 
placement on July 13, 1995.  At the time of discharge, he 
continued to have a left nephrostomy tube that drained a 
clear, yellow fluid.  The nephrostomy tube needed to be 
changed every 6 weeks.  It was recommended that the 
nephrostomy site be dressed daily with bacitracin ointment 
and covered with a dry dressing.  Regarding his ileal loop, 
it appeared to be working well.

With regard to the veteran's skin condition during the VA 
hospitalization from March 1995 to March 1996, he had 
extensive, multiple grade 3 and 4 decubitus ulcers covering 
his bilateral lower extremities, ischium, sacrum, and 
trochanteric area.  Given the extensive metabolic needs 
required to heal his lower extremities, it was recommended 
that he undergo bilateral above-the-knee amputations 
secondary to the energy needs.  In May 1995, he underwent 
bilateral above-the-knee amputations.  His residual limbs 
eventually healed, and at the time of discharge, there was no 
evidence of breakdown over the distal stumps.  His multiple 
decubitus ulcers were treated aggressively with dressing 
changes.  He was placed on a Clinitron bed to help relieve 
pressure over his wounds.  At the time of discharge, he still 
continued to have several decubitus ulcers, all of which were 
healing well with good granulation tissue.  

The report of the veteran's VA hospitalization from March 
1995 to March 1996 shows several diagnoses.  Those include 
T10 Asia A paraplegia secondary to gunshot wound in 1979, 
Fournier's gangrene, urethral fistula, multiple decubitus 
ulcers, status post bilateral above-the-knee amputations, 
neurogenic bladder, status post ileal conduit urinary 
diversion due to gastrostomy and jejunostomy, peritonitis, 
urinoma, status post bilateral nephrostomy tube, recurrent 
and resolved urosepsis, neurogenic bowel, abdominal wall 
abscess from incision and drainage, malnutrition, resolved 
ileus, left ureteral stent placement, removal of hardware 
from the left hip, anemia of chronic disease, iron deficiency 
anemia, vitamin B-12 deficiency, thrombocytosis, vitamin K 
deficiency secondary to malnutrition, arthritis, and 
gastroparesis.

The veteran underwent a VA medical examination in December 
1999 in order to determine the nature and extent of any 
malnutrition.  His vital signs were stable.  The veteran had 
normal appearing skin with no evidence of rashes or skin 
breakdown.  He appeared to be well nourished.  There was no 
clinical evidence of chronic malnutrition.  The examiner 
could not assess any residual effects of previous 
malnutrition and noted that the veteran appeared to be quite 
well nourished.  At the time of this examination, the 
veteran's body habitus indicated no evidence of malnutrition.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
benefits under 38 U.S.C.A. § 1151 for malnutrition and 
residuals of treatment for decubitus ulcers, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify him of the evidence needed to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the RO notified the veteran in an 
August 2001 letter of the evidence needed to substantiate his 
claims.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give him another opportunity to present additional evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claims for benefits under 38 U.S.C.A. § 1151 were 
filed prior to 1997, the earlier version of section 1151 is 
the only version applicable in this case.

Statements from the veteran and his sister are to the effect 
that the veteran has malnutrition due to VA medical treatment 
received in 1995 and 1996, and residuals of VA medical 
treatment of his decubitus ulcers with epidural injections in 
those years.  The veteran asserts that he is entitled to 
benefits under 38 U.S.C.A. § 1151 for those conditions.

VA medical records show that the veteran received extensive 
treatment, including surgeries and other procedures, for 
various medical conditions from January 1995 to March 1996.  
Reports of his VA hospitalizations from January to February 
1995 and from February to March 1995 reveal that he underwent 
surgeries for gastrointestinal and genitourinary conditions, 
and the report of his VA hospitalization from March 1995 to 
March 1996 reveals that he developed malnutrition as the 
result of his extensive treatment for those conditions.  
During the March 1995 to March 1996 VA hospitalization he was 
treated for the malnutrition, including medications, that 
helped, and at the time of discharge in March 1996 he was 
tolerating a regular diet with minimal side effects.  In 
1999, the veteran underwent a VA medical examination in order 
to determine the nature and extent of any malnutrition, and 
chronic malnutrition or chronic residuals of his prior acute 
malnutrition were not found.

The report of the veteran's VA hospitalization from March 
1995 to March 1996 also reveals that he developed multiple 
areas of skin breakdown during his VA hospitalization in 
early 1995.  During the March 1995 to March 1996 VA 
hospitalizations he had multiple decubitus ulcers that 
resulted in treatment, including bilateral above-the-knee 
amputations.  At the time of his hospital discharge in March 
1996, there was no evidence of skin breakdown or other 
residuals due to treatment of the decubitus ulcers.  At the 
time of his VA medical examination in December 1999, he had 
normal appearing skin with no evidence of rashes or skin 
breakdown. 

After consideration of all the evidence, the Board finds that 
the evidence does not show that the veteran developed chronic 
malnutrition or chronic residuals of his acute malnutrition 
during VA hospitalizations in 1995 and 1996.  Benefits under 
38 U.S.C.A. § 1151 are awarded similarly to VA compensation 
benefits, and benefits may not be granted in the absence of a 
showing of chronicity of the claimed disability.  38 C.F.R. 
§ 3.303(b) (2001).  In this case, the evidence reveals that 
the veteran's malnutrition in 1995 and 1996 was successfully 
treated, and that it or chronic residuals thereof are not 
demonstrated.  Hence, benefits for malnutrition under the 
provisions of 38 U.S.C.A. § 1151 are not warranted.  The 
preponderance of the evidence is against this claim, and the 
claim is denied.

The evidence shows that the veteran was treated for decubitus 
ulcers during periods of VA hospitalizations in 1995 and 
1996, and that the veteran underwent bilateral above-the-knee 
amputations.  VA benefits for the bilateral above-the-knee 
amputations and for the decubitus ulcers have been granted 
under the provisions of 38 U.S.C.A. § 1151.  Hence, those 
conditions may not be considered in determining whether he 
developed additional disability as the result of his 
treatment for the decubitus ulcers.  A review of the overall 
medical evidence does not show the presence of other chronic 
residuals as the result of VA treatment in 1995 and 1996 for 
decubitus ulcers.  Therefore, the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151 for residuals of treatment for decubitus ulcers, and 
the claim is denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Benefits for malnutrition under 38 U.S.C.A. § 1151 are 
denied.

Benefits for residuals of treatment for decubitus ulcers 
under 38 U.S.C.A. § 1151 are denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

